Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 SU ZHOU, by and through her Power of
 Attorney SUSAN ZHANG, individually and
 on behalf of herself and all similarly situated
 persons,

                                        Plaintiff,

 v.
                                                         Civil Action No.:
SECURITY LIFE OF DENVER INSURANCE
COMPANY, a Colorado corporation; and
VOYA FINANCIAL, INC., a New York
corporation

                                    Defendants.



                   CLASS ACTION COMPLAINT AND JURY DEMAND



       Plaintiff Su Zhou, by and through her Power of Attorney, Susan Zhang (collectively,

“Plaintiff”) brings this class action complaint against Security Life of Denver Insurance Company

(“SLDIC”) and its parent corporation Voya Financial, Inc. (“Voya”) (collectively, “Security Life”)

on behalf of herself and on behalf of a putative class of other similarly situated persons. Upon

information and belief, as well as the investigation of their undersigned counsel, Plaintiff alleges

as follows:

                                             PARTIES

       1.      Plaintiff is a resident and citizen of San Antonio, Bexar County, Texas. Susan

Zhang is her daughter, and she holds a Power of Attorney for her.

       2.      Defendant SLDIC is a Colorado corporation with headquarters at 8055 E. Tufts

Avenue, Denver, Colorado 80237; SLDIC is thus a citizen of Colorado.




                                                     1
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 2 of 12




        3.      Defendant Voya is a Delaware corporation with its headquarters at 230 Park

Avenue, New York, New York 10169; Voya is thus a citizen of Delaware and New York.


                                 JURISDICTION AND VENUE

        4.      Plaintiff brings this action on behalf of a putative nationwide class of Policyowners

pursuant to Rule 23, Federal Rules of Civil Procedure.

        5.      This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act, 28 U.S.C. § 1332(d). The putative nationwide class contains more than 100 members, the

aggregate amount in controversy exceeds $5,000,000, and Plaintiff is a citizen of a different state

than Defendants SLDIC and Voya.

        6.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because SLDIC is

headquartered here and a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred in this District.

                                   NATURE OF THE ACTION

        7.      Plaintiff brings this individual and putative class action against Security Life to

remedy the harm caused by its systematic breach of the uniform terms of the standardized indexed

universal life insurance policy contract (the “Policy Contract”) it entered with Plaintiff and

thousands of other similarly situated policyowners throughout the United States (the

“Policyowners”).

        8.      Specifically, Security Life has failed and continues to fail to credit the Policyowners

with the full amount of interest due under the express terms of the Policy Contract, including (a)

by failing to properly credit interest on the initial payments they paid into their policies, which

Security Life agreed would be calculated from the original “Policy Date,” and (b) by failing to use



                                                  2
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 3 of 12




a correct interest calculation methodology, resulting in underpayment of interest due under the

contract as of each Monthly Policy Date.

       9.      Plaintiff contends Security Life’s systematic failure to credit interest constitutes a

breach of the standardized Policy Contract, which has damaged Plaintiff and the other

Policyowners in an amount to be determined at trial that is capable of mathematical calculation

based on Security Life’s own corporate books and records.

                           COMMON FACTUAL ALLEGATIONS

       10.     Voya’s universal life insurance policy differs from a term life insurance policy in

that, in addition to a death benefit, it provides for the establishment of a cash value account. The

owner of the policy is allowed to allocate some or all of the cash value account in a saving option

(i.e., a fixed interest component) and/or an investment option (i.e., an equity-index component).

       11.     Using the standardized Policy Contract, Security Life markets and issues the Voya

Indexed Universal Life-Global Choice (“Voya IUL-Global Choice”) life insurance policy

nationwide, including to Policyowners residing in Texas such as Plaintiff. A true and accurate

example of the standardized Policy Contract as issued to Plaintiff (excluding riders and her

application) is attached as Exhibit A.

       12.     Security Life in the Policy Contract describes the Policyowner’s Account Value as

consisting of (a) the value of the “Fixed Strategy,” (b) the value of the “Indexed Strategy,” and (c)

the value of the “Policy Loan Account” (if applicable). Exhibit A, at pages 5 & 14. All premiums

paid are automatically initially credited to the Fixed Strategy.

       13.     Security Life in the Policy Contract describes the “Fixed Strategy” component as

follows: “The Fixed Strategy is a strategy available under the policy through which you may elect




                                                  3
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 4 of 12




to have all or part of your Account Value earn interest at a rate declared by us, subject to the

guaranteed minimum interest rate shown in the Account Value Policy Features and Benefits

Schedule.” Exhibit A, at page 5.

       14.     The Policy Contract provides that rate of interest to be credited under the Fixed

Strategy at either (a) a guaranteed minimum interest rate of 2%, or (b) at a higher rate to be

determined by Security Life, which is itself guaranteed to remain in effect for at least 12 months.

Exhibit A, at page 4F-1.

       15.     The Policy Contract defines the “Policy Date” as the date stated in the

Policyowner’s Schedule. Exhibit A, at pages 4 & 8.

       16.     The Policy Contract specifies that the first “Monthly Processing Date” is the Policy

Date, and that each subsequent Monthly Processing Date is the same calendar day of each month

as the Policy Date. Exhibit A, at page 8.

       17.     The Policy Contract provides that the Value of the Fixed Strategy on the Policy

Date includes “the Net Premium paid on that date.” The Policy Contract further provides that the

Value of the Fixed Strategy on any Monthly Processing Date other than the Policy Date includes:

       a.      The value of the Fixed Strategy on the first day of the previous policy

               month; plus

       b.      One month’s interest on the value of the Fixed Strategy as of the first day

               of the previous policy month; plus

       c.      Any Net Premium received since the most recent Monthly Processing Date

               with interest from the date of receipt to the date of calculation; ***

Exhibit A, at page 15 (emphasis added).




                                                 4
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 5 of 12




       18.     Accordingly, as of the first Monthly Processing Date following the Policy Date, the

Policyowners are entitled to be credited interest on all net premiums and other amounts paid as of

the Policy Date or that have been added to the Fixed Strategy since the Policy Date.

       19.     However, contrary to the uniform terms of the Policy Contract, Security Life (a)

fails to credit the Policyowners correctly with interest for the full period following the Policy Date,

and (b) fails to use a correct interest calculation methodology, resulting in underpayment of interest

due under the contract as of each Monthly Processing Date.

                                 PLAINTIFF’S TRANSACTION

       20.     On August 27, 2015 Su Zhou paid Security Life $6,000.00 to accompany a Security

Life Individual Life Insurance Application for a “Security Life IUL-Global Choice” Policy.

       21.     On October 8, 2015, Security Life issued Security Life Indexed Universal Life-

Global Choice Policy # xxxx707 to Ms. Zhou. The Policy Contract showed a Stated Death Benefit

of $1,000,000, a Scheduled Premium of $28,000 annually, and a Policy Date of October 8, 2015.

See Exhibit A, at page 4.

       22.     On October 23, 2015 Ms. Zhou paid Security Life $22,000 as the balance of the

initial premium for Policy # xxxx707.

       23.     As confirmed by Security Life’s Annual Statement dated October 7, 2016, a true

and accurate copy of which is attached as Exhibit B, Ms. Zhou’s full premium payment of $28,000

was booked to her account as of December 8, 2015, at which time policy charges for the first three

months of the policy (in the amount of $5,543.65) were deducted from her account, while only one




                                                  5
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 6 of 12




month’s interest was credited to her account (that is, from November 8, 2015, through December

8, 2015):




       24.    Security Life thus failed to pay Ms. Zhou interest owed to her under the Policy

Contract on (a) the $6,000 from the October 8, 2015 Policy Date, and (b) the $22,000 from the

October 23, 2015 payment receipt date.

       25.     Furthermore, Ms. Zhou was shortchanged even on the one month’s interest that

Security Life did credit to her account. Security Life credited Ms. Zhou with only $69.39 in

interest. Using the stated account value on December 8, 2015 of $22,525.74, minus the interest of

$69.39, plus one month’s fees of $914.54, the account value on November 8, 2015 was $23,370.89.

Interest on that amount for one month, calculated at Voya’s declared crediting rate of 4.25% for

the Fixed Interest Strategy, equals $82.77. Security Life thus failed to credit Ms. Zhou interest

owed to her under the Policy Contract.




                                               6
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 7 of 12




       26.     As a consequence of its failure to begin crediting interest in accordance with the

Policy Contract and its failure to apply a correct interest calculation methodology, Security Life

furthermore failed to credit Plaintiff with the full amount of interest due as of each Monthly

Processing Date.

                               CLASS ACTION ALLEGATIONS

       27.     Plaintiff brings this action individually and on behalf of the following nationwide

class of similarly situated Policyowners, pursuant to Federal Rules of Civil Procedure 23(a) and

23(b)(3):

       All persons to whom Security Life issued a “Voya Indexed Universal Life-Global
       Choice” insurance policy within the applicable limitations period.

(“the National Class”).

       28.     To whatever extent the Court declines to certify a nationwide class, Plaintiff in the

alternative seeks certification of a state-wide class of all members of the National Class residing

in the State of Texas when Security Life issued the Policy Contract to them (“the Texas Sub-

Class”). The National Class and the Texas Sub-Class are hereinafter collectively referred to as “the

Classes.”

       29.     Excluded from the Classes are: (1) Security Life, any entity or division in which

Security Life have a controlling interest, and their legal representatives, officers, directors,

employees, assigns, and successors; (2) the Judge to whom this case is assigned and the Judge’s

staff; and (3) those Policyowners who have in pending or resolved actions against Security Life

asserted on an individual basis the same claims asserted by Plaintiff in this action.

       30.     Members of the Classes are so numerous (reasonably estimated in the thousands)

that joinder of all members is impracticable. Although the exact number of prospective class



                                                 7
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 8 of 12




members is uncertain and can only be ascertained through appropriate discovery, the number is

great enough such that joinder is impracticable. The disposition of the claims of all members of

the Classes in a single action will provide substantial benefits to all parties and to the Court. The

identity and contact information for all members of the Classes is readily and objectively

determinable from information and corporate records in Security Life’s possession, custody, or

control.

          31.   The claims of the representative Plaintiff are typical of the claims of the other

members of the Classes. The factual grounds for Plaintiff’s breach of contract claim are common

to all members of the Classes, premised as they are on the uniform language of the standardized

Policy Contract.

          32.   Questions of law and fact exist that are common to the Classes and predominate

over any questions affecting individual members of the Classes. These include, among others:

                (a)    Whether Security Life breached its contractual obligations under the

uniform terms of the standardized Policy Contract governing the crediting of interest to the

Policyowner;

                (b)    The nature and extent of the damages caused by Security Life’s alleged

breach;

                (c)    The nature and extent of the relief to which the Policyowners are entitled as

a consequence of Security Life’s alleged breach.

          33.   Plaintiff is committed to prosecuting this class action and has retained competent

counsel experienced in litigation of this nature. Plaintiff is an adequate representative of the class

that will fairly and adequately protect the interests of the Classes.




                                                  8
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 9 of 12




       34.     Plaintiff’s claims are typical of those of the absent members of the Classes. If

brought and prosecuted individually, the claims of each member of the Classes would require proof

of many of the same material and substantive facts, rely upon the same remedial theories, and seek

the same relief.

       35.     The claims of Plaintiff and other members of the Classes have a common origin

and share a common basis based on the uniform language of the standardized Policy Contract.

       36.     Plaintiff’s claims are sufficiently aligned with the interests of the absent members

of the Classes to ensure that the Classes’ claims will be prosecuted with diligence and care by

Plaintiff as the representative of the Classes.

       37.     Plaintiff will fairly and adequately protect the interests of the Classes and has no

interests adverse to or that directly and irrevocably conflict with the interests of other members of

the Classes. Plaintiff is willing and prepared to serve the Court and the putative Classes in a

representative capacity with all of the obligations and duties material thereto.

       38.     Plaintiff has retained the services of counsel, identified below, who are experienced

in complex class-action litigation and, in particular, class actions involving insurance matters, who

will adequately prosecute this action, and will otherwise assert, protect and fairly and adequately

represent Plaintiff and all absent members of the Classes.

                                 FIRST CLAIM FOR RELIEF
                                  BREACH OF CONTRACT
                           (Individually and on behalf of the Classes)

       39.     Plaintiff repeats and realleges all allegations contained in the Complaint as if set

forth separately in this Cause of Action.




                                                  9
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 10 of 12




       40.     Security Life has entered into a contract with Plaintiff and other members of the

Classes, the terms of which are memorialized by the uniform language of the standardized Policy

Contract.

       41.     The Policy Contract is a valid, enforceable contract between Security Life and

Plaintiff and the other members of the Classes to whom it has been issued.

       42.     Plaintiff and the other members of the Classes have performed their obligations

under the Policy Contract.

       43.     Security Life has systematically and materially breached its obligations under the

standardized Policy Contract by failing to credit Policyowners with interest as provided by the

uniform terms of the Policy Contract.

       44.     Security Life’s breach has proximately caused actual and consequential damage to

Plaintiff and the other members of the Classes through the underpayment of credited interest owed

to them under the uniform terms of the standardized Policy Contract.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and the other members of the Classes, prays

for judgment against Security Life as follows:


       A.      An order certifying this action as a plaintiff class action under Rule 23 of the

               Federal Rules of Civil Procedure as set forth herein, and appointing Plaintiff and

               the counsel listed below to represent the Classes;

       B.      For an award of compensatory, consequential, and general damages according to

               proof and as the Court deems just and proper;

       C.      For costs of lawsuit, pre-judgment, and post-judgment interest;



                                                 10
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 11 of 12




      D.     For an award of costs and reasonable and necessary attorneys’ fees pursuant to

             applicable law; and

      E.     For such other and further relief as the Court may deem necessary or appropriate.


                                       JURY DEMAND


      Plaintiff and the Classes hereby demand a trial by jury of all issues so triable.

DATED: September 27, 2019.



                                             /s/ Francis J. Balint, Jr.
                                             BONNETT FAIRBOURN FRIEDMAN
                                               & BALINT, P.C.
                                             FRANCIS J. BALINT, JR.
                                             ANDREW S. FRIEDMAN (to be admitted)
                                             2325 E. Camelback Road, Suite 300
                                             Phoenix, AZ 85016
                                             Phone: (602) 274-1100
                                             E-mail: afriedman@bffb.com
                                             E-mail: fbalint@bffb.com

                                             MERLIN LAW GROUP, P.A.
                                             LARRY E. BACHE, JR.
                                             1001 17th St #1150
                                             Denver, CO 80202
                                             Phone: (720) 665-9680
                                             Email: lbache@MerlinLawGroup.com

                                             MERLIN LAW GROUP, P.A.
                                             DANIEL J. VEROFF (to be admitted)
                                             1160 Battery St. East, Suite 100
                                             San Francisco, CA 94111
                                             Phone: (415) 874-3370
                                             Email: dveroff@MerlinLawGroup.com

                                             EVANS LAW FIRM, INC.
                                             INGRID M. EVANS (to be admitted)
                                             3053 Fillmore Street, # 236
                                             San Francisco, CA 94123
                                             Phone: (415) 441-8669
                                             Email: Ingrid@evanslaw.com




                                               11
Case 1:19-cv-02781-RBJ Document 1 Filed 09/27/19 USDC Colorado Page 12 of 12




                                   CORNERSTONE LAW GROUP
                                   BRIAN BROSNAHAN (to be admitted)
                                   351 California Street
                                   San Francisco, CA 94104
                                   Phone: (415) 305-7117
                                   E-mail: bbrosnahan@cornerlaw.com

                                   Attorneys for Plaintiff




                                     12
